                     Case 4:20-cv-05640-YGR Document 713 Filed 05/19/21 Page 1 of 2


            1    THEODORE J. BOUTROUS JR., SBN 132099       MARK A. PERRY, SBN 212532
                 tboutrous@gibsondunn.com                   mperry@gibsondunn.com
            2    RICHARD J. DOREN, SBN 124666               CYNTHIA E. RICHMAN (D.C. Bar No.
                 rdoren@gibsondunn.com                      492089; pro hac vice)
            3    DANIEL G. SWANSON, SBN 116556              crichman@gibsondunn.com
                 dswanson@gibsondunn.com                    GIBSON, DUNN & CRUTCHER LLP
            4    JAY P. SRINIVASAN, SBN 181471              1050 Connecticut Avenue, N.W.
                 jsrinivasan@gibsondunn.com                 Washington, DC 20036-5306
            5    JASON C. LO, SBN 219030                    Telephone: 202.955.8500
                 jlo@gibsondunn.com                         Facsimile: 202.467.0539
            6    GIBSON, DUNN & CRUTCHER LLP
                 333 South Grand Avenue Los Angeles, CA     ETHAN DETTMER, SBN 196046
            7    90071-3197 Telephone: 213.229.7000         edettmer@gibsondunn.com
                 Facsimile: 213.229.7520                    GIBSON, DUNN & CRUTCHER LLP
            8                                               555 Mission Street
                 VERONICA S. MOYÉ (Texas Bar No.            San Francisco, CA 94105-0921
            9    24000092; pro hac vice)                    Telephone: 415.393.8200
                 vmoyé@gibsondunn.com                       Facsimile: 415.393.8306
           10    GIBSON, DUNN & CRUTCHER LLP
                 2100 McKinney Avenue, Suite 1100
           11    Dallas, TX 75201
                 Telephone: 214.698.3100
           12    Facsimile: 214.571.2900
           13    Attorneys for Defendant, APPLE INC.
           14

           15                                 UNITED STATES DISTRICT COURT
           16                            NORTHERN DISTRICT OF CALIFORNIA
           17

           18    EPIC GAMES, INC.,                           CASE NO. 20-CV-05640-YGR

           19                   Plaintiffs,

           20         v.                                    NOTICE OF SUBMISSION OF AMENDED
                                                            AND REDACTED VERSIONS OF EXPERT
           21    APPLE INC.,                                WRITTEN DIRECT TESTIMONY

           22                   Defendant.                  The Honorable Yvonne Gonzalez Rogers

           23

           24

           25

           26

           27

           28

Gibson, Dunn &                  NOTICE OF SUBMISSION OF AMENDED AND REDACTED VERSIONS
Crutcher LLP
                                           OF EXPERT WRITTEN DIRECT TESTIMONY
                                                 CASE NO. 20-CV-05640-YGR
                        Case 4:20-cv-05640-YGR Document 713 Filed 05/19/21 Page 2 of 2


            1            PLEASE TAKE NOTICE that Apple Inc. hereby submits for the public record amended and
            2    redacted versions of the following written direct testimony consistent with Trial Order No. 4 (Dkt.
            3    614), Trial Order No. 5 (Dkt. 643), and the Court’s emailed request of Saturday, May 8, 2021, that to
            4    the extent written direct testimony relies on facts yet to be proven, it be “redlined and redacted before
            5    it will be admitted as direct testimony”:
            6       •    Written Direct Testimony of Professor Lorin Hitt (Ex. Expert 6), which replaces the filings
            7            originally made at Dkt. 489-3 and Dkt. 490-1;
            8       •    Written Direct Testimony of Professor Francine Lafontaine (Ex. Expert 7), which replaces the
            9            filings originally made at Dkt. 489-4 and Dkt. 490-2;
           10       •    Written Direct Testimony of Professor Richard Schmalensee (Ex. Expert 8), which replaces
           11            the filings originally made at ECF No. 489-5 and Dkt. 490-3.
           12            Unredacted versions of the written direct testimony will be provided to the Court by email.
           13    Apple reserves the right to seek to admit an amended written testimony following the close of
           14    evidence.
           15

           16
                 DATED: May 19, 2021                           GIBSON, DUNN & CRUTCHER LLP
           17

           18
                                                               By:          /s/ Richard J. Doren
           19                                                                   Richard J. Doren
           20                                                  Attorney for Defendant Apple Inc.
           21

           22

           23

           24

           25

           26

           27

           28
                                                                     1
Gibson, Dunn &                     NOTICE OF SUBMISSION OF AMENDED AND REDACTED VERSIONS
Crutcher LLP
                                              OF EXPERT WRITTEN DIRECT TESTIMONY
                                                    CASE NO. 20-CV-05640-YGR
